The opinion of the Court was delivered by
Appleton, J.
It is the duty of the defendants to erect and maintain substantial and sufficient fences, on each side of their road, where passing through inclosed or improved land. This duty they neglected, and the plaintiff’s horses, rightfully on his own land adjoining, strayed on the track of the defendants, by reason of the want of fences on the exterior lines of the railroad, where it passed through improved lands, and were killed by their engine. From the facts, as admitted, the defendants, in consequence of their own neglect, are to be held liable. Norris v. Androscoggin Railroad Co., 39 Maine, 278.
Nor is the defendant corporation to be relieved from responsibility because, at this time, Messrs. Moore & Dunning were to receive and retain the receipts. In their agreement with the defendants, it is stipulated that “ the trains shall run under the direction of the company and be under their control.” It is immaterial to the person injured, who may receive the proceeds of the running. It is sufficient that the direction and control are in the defendants. Having this direction and control, they are justly responsible for any injuries occurring in consequence of their neglects. Whitney v. At. & St. Law. Railroad Co., 44 Maine, 362.

Defendants defaulted.

Tenney, C. J., and Rice, Cutting, Goodenow, and Dayis, J. J., concurred.